Citation Nr: 0335013	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  95-33 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including fibromyalgia, fibromyositis, and an 
undiagnosed illness (UI) manifested by joint or muscle pain.

2.  Entitlement to service connection for a low back 
disability, including an UI manifested by joint or muscle 
pain.

3.  Entitlement to service connection for a right elbow 
disorder, including an UI manifested by joint or muscle pain.

4.  Entitlement to service connection for a left elbow 
disorder, including an UI manifested by joint or muscle pain.

5.  Entitlement to service connection for a right knee 
disability, including an UI manifested by joint or muscle 
pain.

6.  Entitlement to service connection for a left knee 
disability, including an UI manifested by joint or muscle 
pain.

7.  Entitlement to service connection for an eye disorder 
manifested by blurred vision, including an UI.

8.  Entitlement to service connection for chronic fatigue 
syndrome, including an UI manifested by fatigue.

9.  Entitlement to service connection for upper and lower 
respiratory disorders, including UIs.

10. Entitlement to service connection for keratosis, 
including an UI.

11. Entitlement to service connection for a disorder 
manifested by hair loss, including an UI.

12. Entitlement to service connection for tension headaches.

13. Entitlement to service connection for a disorder 
manifested by memory loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from November 1990 to June 
1991.  He served in the Southwest Asia Theater during the PGW 
(Persian Gulf War) from January 5 to 25, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1995 and later RO rating decisions that denied 
service connection for the disabilities listed on the first 2 
pages of this remand.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The record shows that the RO sent the veteran a VCAA letter 
in May 2001.  This letter asked the veteran to submit any 
evidence within 60 days.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty-to-notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
, the RO must take this opportunity to inform the veteran 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

The veteran underwent a VA examination in May 2001 for former 
PGW veterans.  The examiner concluded that the veteran had no 
UI's, but opined that the veteran's physical problems were 
related to his depression and anxiety.  In an October 2002 RO 
rating decision, the RO granted service connection for the 
veteran's anxiety and depression.  Under the circumstances, 
the veteran should undergo a VA psychiatric examination to 
determine the nature and extent of any psychiatric 
disability, and to obtain an opinion as to whether or not any 
of his claimed physical disabilities are related to the 
service-connected anxiety or depression.  38 C.F.R. 
§ 3.159(c)(4) (2003).

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should also be advised of the 
evidence needed to substantiate his 
claims, including the evidence needed to 
substantiate the claim for secondary 
service connection for the claimed 
disorders.  This letter should advise him 
of the evidence that he must submit and 
of the evidence VA will attempt to 
obtain.  He should be advised that if he 
would like his appeal decided without 
delay, he can tell VA that he wishes to 
waive any remaining time period he has to 
respond to this notice.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disability.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any of the 
veteran's claimed disabilities listed on 
the first 2 pages of this remand are 
caused by his service-connected anxiety 
or depression.  The examiner should give 
a fully reasoned opinion as to whether it 
is at least as likely as not that the 
service-connected anxiety or depression 
condition increased the level of any of 
the claimed disabilities.  If the 
service-connected psychiatric disability 
aggravated any of the claimed 
disabilities, the level of disability 
attributable to such aggravation should 
be reported, that is, the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case, including the opinion of the 
examiner who conducted the veteran's May 
2001 VA examination.  In order to assist 
the examiner in providing the requested 
information, the veteran's claims folder 
must be made available to him or her and 
reviewed prior to the examination.

3.  After the above development, the RO 
should review the veteran's claims.  This 
review should consider entitlement to 
secondary service connection for the 
claimed disabilities and reflect 
consideration of the provisions of 
38 C.F.R. § 3.310(a) (2003) and the 
holding of the Court of Appeals for 
Veterans Claims (Court) in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




